Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 10 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 20160233737) in view of Ashizaki et al. (JPH 03139137) and Chen (CN 20550972).

10. Nakamura et al. teach:
A motor 10 comprising: 
a rotor 30 having a motor shaft 31 arranged along a central axis J that extends in one direction; 
a stator 32 opposing the rotor with a gap (inherent or the rotor would not rotate) in a radial direction; 
an inverter 41 electrically connected to the stator; 
a housing 21 having a stator housing portion 22 that houses the stator and an inverter housing portion 40a that houses the inverter; 
a rotation detection unit 60 detecting a rotation of the rotor; and 
a sensor wiring 68 electrically connecting the rotation detection unit and the inverter, 
wherein the housing is a single member (figs 4 & 5), 
the stator housing portion has a bottomed tubular shape having a circumferential wall (at 21, fig 4) that is open on one side (at 25, fig 4) in an axial direction and a bottom wall 25 provided at an end on another side in the axial direction of the circumferential wall, 
an output end (opposite sensor 60 at 31, fig 4) of the motor shaft protrudes from an opening (at 67) of the circumferential wall toward the one side in the axial direction, but does not teach that i) the rotation detection unit is arranged on the bottom wall, and ii) at least a portion of the sensor wiring passes between the bottom wall and the stator.

Ashizaki et al. teach that i) the rotation detection unit 6&7 is arranged on the bottom wall (annotated figure 1 below) (fig below) to reduce manufacturing steps.  

    PNG
    media_image1.png
    561
    475
    media_image1.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed, to modify the invention of Nakamura et al. so that i) the rotation detection unit is arranged on the bottom wall, as taught by Ashizaki et al. so as to reduce manufacturing steps.

Chen teaches that ii) at least a portion of the sensor wiring 81 passes between the bottom wall (annotated figure 1 below) and the stator 2 to provide a motor suitable detachable shell (abstract).

    PNG
    media_image2.png
    202
    912
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    729
    673
    media_image3.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Nakamura et al. so that ii) at least a portion of the sensor wiring passes between the bottom wall and the stator, as taught by Chen, so as to provide a motor suitable detachable shell (abstract).


11. Nakamura et al. has been discussed above, re claim 10; but does not teach a partition wall through-hole which penetrates the partition wall in the radial direction and through which the sensor wiring passes, the partition wall through-hole provided in a partition wall, located between the stator housing portion and the inverter housing portion, in the circumferential wall, wherein the inverter housing portion is located on a radially outer side of the stator housing portion.

Ashizaki et al. teach that a partition wall through-hole (annotated fig 1 below) which penetrates the partition wall in the radial direction and through which the sensor wiring passes, the partition wall through-hole provided in a partition wall (annotated fig 1 below), located between the stator housing portion 3 and the inverter housing portion 16, in the circumferential wall, wherein the inverter housing portion is located on a radially outer side of the stator housing portion. to reduce manufacturing steps.  

    PNG
    media_image4.png
    567
    477
    media_image4.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed, to modify the invention of Nakamura et al. with a partition wall through-hole which penetrates the partition wall in the radial direction and through which the sensor wiring passes, the partition wall through-hole provided in a partition wall, located between the stator housing portion and the inverter housing portion, in the circumferential wall, wherein the inverter housing portion is located on a radially outer side of the stator housing portion., as taught by Ashizaki et al. so as to reduce manufacturing steps.


Allowable Subject Matter
Claims 12-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832